17‐2960‐cv 
     The Universal Church, Inc. v. Toellner 
                                                      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
      
                                               SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.     
                                                                                
 1           At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 2nd day of November, two thousand eighteen. 
 4    
 5           PRESENT:  JOHN M. WALKER, JR.,   
 6                            RAYMOND J. LOHIER, JR., 
 7                                    Circuit Judges, 
 8                            WILLIAM H. PAULEY III,*
 9                                    District Judge. 
10   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           THE UNIVERSAL CHURCH, INC., 
12            
13                                             Plaintiff‐Counter‐
14                                             Defendant‐Appellant, 
15                                     
16                                    v.                                           No. 17‐2960‐cv 
17                                                                              
18           CALVIN TOELLNER, GEORGE FREEMAN, 
19           BRUCE TAYLOR, UNIVERSAL LIFE 
20           CHURCH/ULC MONASTERY, UNIVERSAL 
21           LIFE CHURCH MONASTERY STOREHOUSE, 

     *  Judge William H. Pauley III, of the United States District Court for the Southern 
     District of New York, sitting by designation. 
 1          
 2                                     Defendants‐Counter‐
 3                                     Claimants‐Appellees, 
 4          
 5         DANIEL CHAPIN, 
 6          
 7                                          Defendant. 
 8         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 9         FOR APPELLANT:                   DAVID DONAHUE (Laura Popp‐Rosenberg, 
10                                          Jennifer Insley‐Pruitt, on the brief), Fross Zelnick 
11                                          Lehrman & Zissu, P.C., New York, NY; Katherine 
12                                          J. Daniels, Tendy Law Office, LLC, New York, 
13                                          NY.   
14                                           
15         FOR APPELLEES:                   JURA C. ZIBAS (Stephen J. Barrett, on the brief), 
16                                          Wilson Elser Moskowitz Edelman & Dicker LLP, 
17                                          New York, NY.     
18          
19         Appeal from a judgment of the United States District Court for the 

20   Southern District of New York (Naomi Reice Buchwald, Judge). 

21         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

22   AND DECREED that the judgment of the District Court is AFFIRMED. 

23         The Universal Church, Inc. (“Universal Church”) appeals from a 

24   September 20, 2017 order of the District Court (Buchwald, J.) granting summary 

25   judgment in favor of appellees (collectively, “Universal Life Church”).    We 

26   assume the parties’ familiarity with the underlying facts and the record of prior 




                                                 2
 1   proceedings, to which we refer only as necessary to explain our decision to 

 2   affirm. 

 3         The standards for our de novo review of the District Court’s grant of 

 4   summary judgment are well established.    See Nick’s Garage, Inc. v. Progressive 

 5   Cas. Ins. Co., 875 F.3d 107, 113 (2d Cir. 2017); Nora Beverages, Inc. v. Perrier Grp. 

 6   of Am., Inc., 164 F.3d 736, 745 (2d Cir. 1998).    In granting summary judgment on 

 7   Universal Church’s trademark infringement claim and cancelling its trademark 

 8   registrations, the District Court concluded that the trademarks “Universal 

 9   Church” and “The Universal Church” are generic.    A term is generic if it “refers 

10   to the genus of which the particular product is a species.”    Park ‘N Fly, Inc. v. 

11   Dollar Park & Fly, Inc., 469 U.S. 189, 194 (1985) (citing Abercrombie & Fitch Co. 

12   v. Hunting World, Inc., 537 F.2d 4, 9 (2d Cir. 1976)).    In determining whether a 

13   term is generic, moreover, “the relevant purchasing public is not the population 

14   at large, but prospective purchasers of the product.”    Lane Capital Mgmt., Inc. 

15   v. Lane Capital Mgmt., Inc., 192 F.3d 337, 345 (2d Cir. 1999).    Here, the District 

16   Court concluded that the relevant public is all those who seek and provide 

17   religious worship services, and Universal Church does not challenge this 

18   conclusion on appeal.     
                                                3
 1         In this case, Universal Life Church met its burden of showing that the term 

 2   “Universal Church” is generic in the context of “evangelistic and ministerial 

 3   services, namely, conducting religious worship services,” and that the term “The 

 4   Universal Church” is generic in the context of “religious counseling and 

 5   ministerial services,” the classes for which the trademarks are registered.    App’x 

 6   55, 63.    Specifically, Universal Life Church introduced admissible evidence in 

 7   the form of an expert report and testimony that “the longstanding common use 

 8   of the phrase ‘Universal Church’ in various contexts demonstrates without 

 9   question that the phrase has been in generic usage over two millennia to describe 

10   the Church as a whole throughout the world.”    App’x 610, 659–61 (deposition 

11   testimony).    It also introduced the following definition of “universal” from the 

12   Oxford English Dictionary: “Designating the whole Christian Church or all 

13   Christians collectively . . . Freq. in universal church.”    App’x 572 (emphasis in 

14   original); see Harley Davidson, Inc. v. Grottanelli, 164 F.3d 806, 810 (2d Cir. 1999) 

15   (“Though not conclusive, dictionary definitions of a word to denote a category of 

16   products are significant evidence of genericness because they reflect the public’s 

17   perception of a word’s meaning and its contemporary usage.”).   



                                               4
 1         The remaining question before us, therefore, is whether Universal Church 

 2   created a genuine factual dispute about the issue by presenting any contrary 

 3   admissible evidence that the term “Universal Church” does not generically refer 

 4   to religious counseling and evangelistic and ministerial services.    We agree with 

 5   the District Court that Universal Church did not.    First, the testimony of 

 6   Universal Church’s religious expert alone failed to create a genuine dispute that 

 7   the term “Universal Church” refers to Christian services in general among the 

 8   relevant public.    Second, the testimony of Universal Church’s vice president 

 9   that “Universal Church” is a “distinctive name” because the organization 

10   “promote[s] this brand” to its 30,000 members and in its weekly television 

11   program (which may reach up to 800,000 people), App’x 373; see id. 357, 360, 

12   also failed to establish the significance of the term “Universal Church” among 

13   the relevant public.    In any event, “no matter . . . what success [the user of a 

14   generic term] has achieved in securing public identification, it cannot deprive 

15   competing manufacturers of the product of the right to call an article by its 

16   name.”    Abercrombie, 537 F.2d at 9.    In urging a contrary conclusion, 

17   Universal Church points to its efforts to police its mark by preventing other 

18   organizations from using the words “universal” and “church” in their name.   
                                                5
 1   But “when . . . the mark has entered the public domain beyond recall, policing is 

 2   of no consequence to a resolution of whether a mark is generic.”    Murphy Door 

 3   Bed Co. v. Interior Sleep Sys., Inc., 874 F.2d 95, 101 (2d Cir. 1989) (quotation 

 4   marks omitted).    Because a generic term can never be trademarked, moreover, 

 5   see Park ‘N Fly, 469 U.S. at 194; Genesee Brewing Co. v. Stroh Brewing Co., 124 

 6   F.3d 137, 143 (2d Cir. 1997), the District Court did not abuse its discretion in 

 7   thereafter cancelling the trademarks.    We therefore affirm the District Court’s 

 8   grant of summary judgment in favor of Universal Life Church and cancellation 

 9   of the trademark registrations.     

10          Because Universal Church’s marks are generic, we also affirm the District 

11   Court’s grant of summary judgment to Universal Life Church on Universal 

12   Church’s cybersquatting claims under the Anticybersquatting Consumer 

13   Protection Act, 15 U.S.C. § 1125, which required Universal Church to show that 

14   its marks were distinctive.    See Sporty’s Farm L.L.C. v. Sportsman’s Market, 

15   Inc., 202 F.3d 489, 497 (2d Cir. 2000).     

16          Finally, the District Court was also correct to dismiss Universal Church’s 

17   unfair competition claims.    Universal Church argues that even a generic term 

18   may give rise to an unfair competition claim if the junior user adopts the term in 
                                                    6
 1   order to conflate itself with the senior user.    But our review of the record does 

 2   not suggest that Universal Life Church, an organization which provides free 

 3   online ordination and does not conduct church services other than occasional 

 4   mass weddings, attempted to portray itself as a Pentecostal church in order to 

 5   “confus[e] the public into mistakenly purchasing [its] product in the belief that 

 6   the product is the product of the competitor.”    Murphy Door Bed, 874 F.2d at 

 7   102 (quotation marks omitted). 

 8         We have considered Universal Church=s remaining arguments and 

 9   conclude that they are without merit.    For the foregoing reasons, the judgment 

10   of the District Court is AFFIRMED. 

11                                          FOR THE COURT: 
12                                          Catherine O=Hagan Wolfe, Clerk of Court 




                                               7